
	

115 HR 2484 PCS: Women, Peace, and Security Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 152115th CONGRESS1st Session
		H. R. 2484
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017Received; read twice and placed on the calendarAN ACT
		To ensure that the United States promotes the meaningful participation of women in mediation and
			 negotiation processes seeking to prevent, mitigate, or resolve violent
			 conflict.
	
	
 1.Short titleThis Act may be cited as the Women, Peace, and Security Act of 2017. 2.FindingsCongress makes the following findings:
 (1)Around the world, women remain underrepresented in conflict prevention, conflict resolution, and post-conflict peace building efforts.
 (2)Women in conflict-affected regions have achieved significant success in— (A)moderating violent extremism;
 (B)countering terrorism; (C)resolving disputes through nonviolent mediation and negotiation; and
 (D)stabilizing societies by enhancing the effectiveness of security services, peacekeeping efforts, institutions, and decision-making processes.
 (3)Research suggests that peace negotiations are more likely to succeed and to result in durable peace agreements when women participate in the peace process.
 3.Sense of congressIt is the sense of Congress that— (1)the meaningful participation of women in conflict prevention and conflict resolution processes helps to promote more inclusive and democratic societies and is critical to the long-term stability of countries and regions;
 (2)the political participation, and leadership of women in fragile environments, particularly during democratic transitions, is critical to sustaining lasting democratic institutions; and
 (3)the United States should be a global leader in promoting the meaningful participation of women in conflict prevention, management, and resolution, and post-conflict relief and recovery efforts.
 4.Statement of policyIt shall be the policy of the United States to promote the meaningful participation of women in all aspects of overseas conflict prevention, management, and resolution, and post-conflict relief and recovery efforts, reinforced through diplomatic efforts and programs that—
 (1)integrate the perspectives and interests of affected women into conflict-prevention activities and strategies;
 (2)encourage partner governments to adopt plans to improve the meaningful participation of women in peace and security processes and decision-making institutions;
 (3)promote the physical safety, economic security, and dignity of women and girls; (4)support the equal access of women to aid distribution mechanisms and services;
 (5)collect and analyze gender data for the purpose of developing and enhancing early warning systems of conflict and violence;
 (6)adjust policies and programs to improve outcomes in gender equality and the empowerment of women; and
 (7)monitor, analyze, and evaluate the efforts related to each strategy submitted under section 5 and the impact of such efforts.
			5.United States strategy to promote the participation of women in conflict prevention and peace
			 building
 (a)RequirementNot later than 1 year after the date of the enactment of this Act, and again 4 years thereafter, the President, in consultation with the heads of the relevant Federal departments and agencies, shall submit to the appropriate congressional committees and make publicly available a single government-wide strategy, to be known as the Women, Peace, and Security Strategy, that provides a detailed description of how the United States intends to fulfill the policy objectives in section 4. The strategy shall—
 (1)support and be aligned with plans developed by other countries to improve the meaningful participation of women in peace and security processes, conflict prevention, peace building, transitional processes, and decision-making institutions; and
 (2)include specific and measurable goals, benchmarks, performance metrics, timetables, and monitoring and evaluation plans to ensure the accountability and effectiveness of all policies and initiatives carried out under the strategy.
 (b)Specific plans for departments and agenciesEach strategy under subsection (a) shall include a specific implementation plan from each of the relevant Federal departments and agencies that describes—
 (1)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and
 (2)the efforts of the department or agency to ensure that the policies and initiatives carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability.
 (c)CoordinationThe President should promote the meaningful participation of women in conflict prevention, in coordination and consultation with international partners, including, as appropriate, multilateral organizations, stakeholders, and other relevant international organizations, particularly in situations in which the direct engagement of the United States Government is not appropriate or advisable.
 (d)Sense of congressIt is the sense of Congress that the President, in implementing each strategy submitted under subsection (a), should—
 (1)provide technical assistance, training, and logistical support to female negotiators, mediators, peace builders, and stakeholders;
 (2)address security-related barriers to the meaningful participation of women; (3)encourage increased participation of women in existing programs funded by the United States Government that provide training to foreign nationals regarding law enforcement, the rule of law, or professional military education;
 (4)support appropriate local organizations, especially women's peace building organizations; (5)support the training, education, and mobilization of men and boys as partners in support of the meaningful participation of women;
 (6)encourage the development of transitional justice and accountability mechanisms that are inclusive of the experiences and perspectives of women and girls;
 (7)expand and apply gender analysis, as appropriate, to improve program design and targeting; and (8)conduct assessments that include the perspectives of women regarding new initiatives in support of peace negotiations, transitional justice and accountability, efforts to counter violent extremism, or security sector reform.
				6.Training requirements regarding the participation of women in conflict prevention and peace
			 building
 (a)Foreign serviceThe Secretary of State, in conjunction with the Administrator of the United States Agency for International Development, shall ensure that all appropriate personnel (including special envoys, members of mediation or negotiation teams, relevant members of the civil service or Foreign Service, and contractors) responsible for or deploying to countries or regions considered to be at risk of, undergoing, or emerging from violent conflict obtain training, as appropriate, in the following areas, each of which shall include a focus on women and ensuring meaningful participation by women:
 (1)Conflict prevention, mitigation, and resolution. (2)Protecting civilians from violence, exploitation, and trafficking in persons.
 (3)International human rights law and international humanitarian law. (b)Department of defenseThe Secretary of Defense shall ensure that relevant personnel receive training, as appropriate, in the following areas:
 (1)Training in conflict prevention, peace processes, mitigation, resolution, and security initiatives that specifically addresses the importance of meaningful participation by women.
 (2)Gender considerations and meaningful participation by women, including training regarding— (A)international human rights law and international humanitarian law, as relevant; and
 (B)protecting civilians from violence, exploitation, and trafficking in persons. (3)Effective strategies and best practices for ensuring meaningful participation by women.
				7.Consultation and collaboration
 (a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development may establish guidelines or take other steps to ensure overseas United States personnel of the Department of State or the United States Agency for International Development, as the case may be, consult with appropriate stakeholders, including local women, youth, ethnic and religious minorities, and other politically underrepresented or marginalized populations, regarding United States efforts to—
 (1)prevent, mitigate, or resolve violent conflict; and (2)enhance the success of mediation and negotiation processes by ensuring the meaningful participation of women.
 (b)Collaboration and coordinationThe Secretary of State should work with international, regional, national, and local organizations to increase the meaningful participation of women in international peacekeeping operations, and should promote training that provides international peacekeeping personnel with the substantive knowledge and skills needed to ensure effective physical security and meaningful participation of women in conflict prevention and peace building.
			8.Reports to congress
 (a)BriefingNot later than 1 year after the date of the first submission of a strategy required under section 5, the Secretary of State, in conjunction with the Administrator of the United States Agency for International Development and the Secretary of Defense, shall brief the appropriate congressional committees on existing, enhanced, or newly established training carried out pursuant to section 6.
 (b)Report on women, peace, and security strategyNot later than 2 years after the date of the submission of each strategy required under section 5, the President shall submit to the appropriate congressional committees a report that—
 (1)summarizes and evaluates the implementation of such strategy and the impact of United States diplomatic efforts and foreign assistance programs, projects, and activities to promote the meaningful participation of women;
 (2)describes the nature and extent of the coordination among the relevant Federal departments and agencies on the implementation of such strategy;
 (3)outlines the monitoring and evaluation tools, mechanisms, and common indicators to assess progress made on the policy objectives set forth in section 4; and
 (4)describes the existing, enhanced, or newly established training carried out pursuant to section 6. 9.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives.
 (2)Relevant Federal departments and agenciesThe term relevant Federal departments and agencies means— (A)the United States Agency for International Development;
 (B)the Department of State; (C)the Department of Defense;
 (D)the Department of Homeland Security; and (E)any other department or agency specified by the President for purposes of this Act.
 (3)StakeholdersThe term stakeholders means nongovernmental and private sector entities engaged in or affected by conflict prevention and stabilization, peace building, protection, security, transition initiatives, humanitarian response, or related efforts.
			Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk
	June 21, 2017Received; read twice and placed on the calendar
